DETAILED ACTION
1.	Claims 1-14 of application 16/574,267, filed on 18-September-2019, are presented for examination.  The IDSs received on 18-September-2019 and 5-March-2020 have been considered.  
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections under 35 U.S.C. § 102(a)(2)
2.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an 
	application for patent published or deemed published under section 122(b), in which the patent or
	application, as the case may be, names another inventor and was effectively filed before the
	effective filing date of the claimed invention.

2.2	Claims 1-14 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Bollin et al, USP Publication 2019/0082593. 

2.3	Bollin discloses:
Claims 1 and 14:  An agricultural work system for the optimization of operating parameters, comprising: at least one agricultural work machine in the form of a tractor [¶0019 (an agricultural machine, for example, a combine harvester (deemed equivalent to a tractor))], the agricultural work machine having a driver assistance system for detecting, processing and outputting data relating to an agricultural work order [0018; 0031; 0033], and 
at least one work unit coupled to the agricultural work machine for carrying out or supporting agricultural work [0019 (The combine can include a set of front end equipment that can include header, and a cutter. It can also include a feeder house, a feed accelerator, and a thresher.)], 
[0006 (User interfaces are displayed so that a user can select a plurality of different performance issues (i.e. operating parameters), along with a severity level (i.e. ranking) for each issue.); 0031 (allows operator to input a machine performance issue (i.e. operating parameter) or problem (or more than one) that operator observes with respect to mobile harvesting machine, including identifying areas of performance that the operator observes as being deficient, or that fall below performance thresholds, along with a severity level (i.e. ranking for each issue or problem.)); 0033 (see more details for user identification of performance issues (operating parameters) and severity levels (rankings)); 0042 (the user interface allows the user to select or input more than one performance issue to report, at a given time.); 0044 (Selecting or inputting a severity level (ranking))] and to accept data input by the operator of the ranked operating parameters such that individual ranked operating parameters or sets of operating parameters or all of the ranked operating parameters or sets of operating parameters are retrievably filed in a data pool [0032 (the system includes a user interaction processing system, and a data store); 0070; 0080], 
wherein the operating parameters or sets of operating parameters are submitted based on ranking to an algorithm that generates optimized operating parameters or sets of operating parameters for the adjustment of the agricultural work machine and/or of the at least one work unit [0006 (A solution (or a set of solutions) that address(es) the performance issues is identified and the solution (or set) is surfaced for user interaction. A control signal is generated based on user interaction with the surfaced solution (or set of solutions), in order to take corrective action on the harvester based upon the selected solution.); 0031; 0033 (once the performance issues have been identified and a severity level for each has also been identified, the solution identification system illustratively identifies a solution that will likely reduce the severity of the reported issue(s), if not outright fix it. Solution identifier logic may also identify a list of solutions that are likely to fix the issues, and rank them in order of how likely or probable it is that they will address the reported performance issues. Each of the solutions may have one or more corrective actions that can be taken either automatically or manually, and corrective action identifier logic identifies the corrective actions corresponding to the various solutions that were identified.); 0046 (the solutions can be identified in other ways, such as using rules or heuristics, a dynamic model or otherwise dynamically identifying the solutions, etc.); 0047], and 
wherein the driver assistance system is configured for natural language recognition of data conveyed by the operator and/or for natural language output of data to the operator [0030 (User interface logic can be used to control user interface mechanisms and to detect inputs through mechanisms. The mechanisms can include such things as a display screen, user actuatable elements on a display screen (such as buttons, icons, links, etc.), switches, levers, joysticks, steering wheels, pedals, haptic and audio devices (e.g., microphones (audible inputs from the operator)/speakers (audible outputs to the operator))); 0043 (speaking it into a speech recognition system)].

Claim 2:  wherein the driver assistance system is coupled to at least one input device in the form of a keyboard, touchscreen or microphone for the input of data by the operator [0026; 0030; 0067].

Claim 3:  wherein the driver assistance system is coupled to at least one output device in the form of a display [0006; 0030; 0067], a touchscreen [0042] and/or a loudspeaker [0030] for outputting data to the operator, the data comprising previously detected operating parameters or [0006 (a user can select a plurality of different performance issues, along with a severity level for each issue.); 0033 (the user can change the issues and/or corresponding severity levels at any time, and a new list of solutions is generated.)] and/or an inquiry relating to the ranking of previously detected operating parameters or sets of operating parameters.

Claim 4:  further comprising a computer that is part of the agricultural work machine or part of an external network of the agricultural work system [0027; 0029], the computer being configured for applying the algorithm [0006; 0031; 0033; 0046], and a data storage configured for storing the ranked operating parameters or sets of operating parameters in the data pool [0032; 0070; 0080] and particularly for storing the optimized operating parameters or sets of operating parameters generated by applying the algorithm for adjusting the agricultural work machine and/or the at least one work unit [0006; 0031; 0033; 0046].

Claim 5:  wherein there is a plurality of the agricultural work machines of the agricultural work system, and wherein each one of the agricultural work machines has the driver assistance system [0072 (another mobile machine (such as a fuel truck) can have an automated information collection system. As the harvester comes close to the fuel truck for fueling, the system automatically collects the information from the harvester using any type of ad-hoc wireless connection.)].

Claim 6:  wherein the driver assistance system of each agricultural work machine is configured for retrieving operating parameters or sets of operating parameters of other agricultural work machines and/or work units of the agricultural work system which are optimized by application of the algorithm, as well as operating parameters or sets of operating parameters of other combinations of agricultural work machines and work units [0030 (Mobile harvesting machine 100 also illustratively includes communication system 218 that can be used to communicate with a wide variety of other systems (not shown). Thus, communication system 218 can include logic for communicating over a wide area network, a local area network, a controller area network, a cellular network, a near field communication network, among a wide variety of other networks or combinations of networks.)].

Claim 7:  wherein the driver assistance system is configured to detect one or more machine parameters of the agricultural work machine and/or of the respective work unit [0035 (For instance, if the solution is to increase the fan speed of the cleaning fan, then logic can indicate this to control signal generator which can then generate a control signal to automatically increase the speed of the cleaning fan.); 0037 (a wide variety of different types of sensors or detectors that detects when the settings adjustment has actually been made on the machines. For instance, if the settings adjustment is to increase the cleaning fan speed by 100 revolutions per minute, then detector 266 may monitor a fan speed sensor to determine when the fan speed has reached the new speed level corresponding to the settings adjustment.)], one or more work parameters and/or one or more environment parameters as operating parameters.

Claim 8:  wherein the respective machine parameter is selected from the group consisting of: driving speed [0037 (If the solution is to increase machine ground speed by 3 miles per hour, then detector 266 may communicate with a speed sensor to determine when the new ground speed has been reached.); 0061], fuel consumption, delivered drive output, delivered drive torque, rotational speed of the driveshaft, engine lugging, shifting speed, parameters of the shifting characteristic, parameters of the slip control, parameters of the draught control, parameters of the full-load control, the air pressure and/or tire type of the front and/or rear pair of tires, weight of a front and/or rear ballast device, parameters of a front and/or adjustment changes of the respective machine parameters [0035 (the solution is to increase the fan speed of the cleaning fan); 0037];
and/or wherein the respective work parameter is selected from the group consisting of: an agricultural work order, a kind and/or type of agricultural work machine [0018 (a combine harvester)], a kind and/or type of the respective work unit [0019], a mechanical, hydraulic and/or electrical connection of the respective work unit to the agricultural work machine, ISOBUS machine settings, a power requirement of the respective work unit, a working depth and/or working width of the respective work unit, land use and/or area capacity; 
and/or wherein the respective environment parameter is selected from the group consisting of: a ground profile of the field and/or the current driving path, size of a field, current weather data, GPS position data, current crop, current population variety, current crop character of the field and/or of a current driving path [0020 (moves through a field in a direction)], current soil character of the field and/or of the current driving path, and history of the field and/or of the current driving path.

Claim 9:  wherein the sets of parameters to be ranked are combinations of one or more of the machine parameters [0037 (adjustments to the fan speed and/or the machine ground speed)], one or more of the work parameters, and/or one or more of the environment parameters.

Claim 10:  wherein the algorithm is configured to generate the optimized operating parameters or sets of operating parameters for determined combinations of operating parameters, for [0031; 0033; 0036; 0046].

Claim 11:  wherein the driver assistance system is configured so that the operator can select via a selection menu an optimization routine in which at least machine parameter is changed according to a predetermined rule [0044 (a continuous display element that allows the operator to select a severity level along a continuously varying scale. It can allow the operator to select one of a variety of different predefined ranges); 0046 (rules for identifying solutions)], and subsequently, based on the at least one changed operating parameter, the driver assistance system allows the operator to rank the changed operating parameter or a set of parameters which contains this changed operating parameter and further operating parameters [0033 (the user can change the issues and/or corresponding severity levels at any time, and a new list of solutions is generated. It may be that the user can interact with the list in various ways, such as to select one or more of the solutions, scroll through the list of solutions, etc.); 0042; 0046], wherein the optimization routine is selected from the group consisting of optimization of a quality of a working process, optimization of efficiency of the working process [0035 (For instance, if the solution is to increase the fan speed of the cleaning fan)] and optimization of work output.

Claim 12:  wherein the driver assistance system is configured to display to the operator after an operating routine has been selected by the operator one or more suggestions for the at least one operating parameter to be changed [0035 (Solution identification system 240 then generates a user interface that surfaces ( e.g., displays) the list of solutions for user interaction.); 0042 (Allowing operator 207 to select or input more than one issue)], and to give the operator an option of accepting and/or declining the suggestion or at least one of the [0033 (the user can change the issues and/or corresponding severity levels at any time, and a new list of solutions is generated.)].

Claim 13:  wherein the driver assistance system is configured to carry out an assessment of reasonableness of data entries of the operator [0034 (Ranking logic then ranks the various solutions that have been identified, in order of how likely or probable it is that they will address the one or more issues identified by operator)].

Prior Art
3.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of document A on the attached PTO-892 Notice of References Cited:
	Document A defines a document of particular relevance, wherein the claimed invention cannot be considered novel or cannot be considered to involve an inventive step when the document is taken alone.
		
Prior Art of Record
4.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of 
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
5.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

5.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at 
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661